EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Dr. Rachna Ram on May 23, 2022.
The application has been amended as follows:
Claim 21 has been amended to read in favor of:
21. (Rejoined, Currently Amended) A method for treating a disease caused by hepatitis B virus (HBV) infection, comprising administering to a mammal in need of such treatment a therapeutically effective amount of a compound of Formula I, a stereoisomer, a tautomer, a geometric isomer, a solvate, a hydrate, or a pharmaceutically acceptable salt thereof according to claim 1.
REASONS FOR ALLOWANCE
       	The following is an examiner's statement of reasons for allowance: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Based upon the response filed April 15, 2022, the claims are as follows:
Claims 1, 4, 6-13, and 15-24 are pending;
Claims 2-3, 5, and 14 have been cancelled;
Claim 21 is withdrawn from consideration; and 
New claims 22-24 have been added drawn to the Group I invention.    
Based upon the Amendment filed April 15, 2022, the rejections based upon 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by Burns et al. (U.S. Patent No. 10,590,076 and 35 U.S.C. 103 as obvious over Burns et al (U.S. Patent No. 10,590,076 are withdrawn.
Claims 1, 4, 6-13, 15-20 and 22-24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 7, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
To improve the clarity of claim 21, the phrase, inhibition of capsid protein assembly has been amended to read upon --a disease caused by hepatitis B virus (HBV) infection--.  At page 20, lines 21-22, and page 74, Tables 1 and 2, support is found.  
The changes made by Examiner’s Amendment are editorial in nature.  The changes are not made to avoid any possible rejections based upon prior art.
For the PTO-892 mailed December 17, 2021, Banker et al (Reference U) has been updated to include the publication date. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang, can be reached on 571-272-0627. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                          

                                                   /Zinna Northington Davis/
                                                 /Zinna Northington Davis/                                                 Primary Examiner, Art Unit 1625                                                                                                                                                       
Znd
05.24.2022